                 Case 21-50222-KBO               Doc 16       Filed 06/24/21        Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                               Chapter 7

    BAYOU STEEL BD HOLDINGS, LLC, et al.,1                               Case No. 19-12153 (KBO)

                                  Debtors.                               (Jointly Administered)

    GEORGE L. MILLER, in his capacity as Chapter 7                       Adv. Proc. No. 21-50222 (KBO)
    Trustee of BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,

                                 Plaintiff,

    vs.

    RELIANT RECYCLING INC.,

                                 Defendant.

                  ORDER APPROVING STIPULATION TO STAY BRIEFING
             ON DEFENDANT’S MOTION TO VACATE AND MOTION TO REOPEN

                  Upon consideration of the Stipulation to Stay Briefing on Defendant’s Motion to
Vacate and Motion to Reopen (the “Stipulation”) filed by the Chapter 7 Trustee and the
Defendant; and the Court having reviewed the Stipulation, a copy of which is attached hereto as
Exhibit 1; and good cause appearing for the relief requested therein, it is hereby ORDERED
THAT:
                  1.         The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.
                  2.         This Court retains jurisdiction with respect to all matters arising from or
related to the implementation or interpretation of this Order.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783).


DOCS_DE:235027.2 57095/002
Dated: June 24th, 2021                                           KAREN B. OWENS
Wilmington, Delaware                                             UNITED STATES BANKRUPTCY JUDGE
